DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/373,153 filed on 7/12/21 with effective filing date 4/13/2018. Claims 16-30 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-11 of US 11,102,478. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 11,102,478
Current Application
1. An inter prediction method performed by a decoding apparatus, the method comprising: deriving a first motion vector predictor (MVP) for a first control point (CP) and a second MVP for a second CP of a current block based on neighboring blocks of the current block, wherein the first CP is located at a top-left position of the current block and the second CP is located at a top-right position of the current block; decoding a first motion vector difference (MVD) for the first CP; decoding a difference of two MVDs (DMVD) for the second CP; deriving a first motion vector (MV) for the first CP based on the first MVP and the first MVD; deriving a second MV for the second CP based on the second MVP and the DMVD for the second CP; and generating a predicted block for the current block based on the first MV and the second MV, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, and wherein the deriving the second MV for the second CP comprises: deriving the second MVD for the second CP based on the first MVD and the DMVD for the second CP; and deriving the second MV for the second CP based on the second MVP and the second MVD which is derived based on the DMVD for the second CP.
16. An image decoding method performed by a decoding apparatus, the method comprising: deriving a first motion vector predictor (MVP) for a first control point (CP), a second MVP for a second CP, and a third MVP for a third CP of a current block based on neighboring blocks of the current block, wherein the first CP is located at a top-left position of the current block, the second CP is located at a top-right position of the current block, and the third CP is located at a bottom-left position of the current block; decoding a first motion vector difference (MVD) for the first CP; decoding a difference of two MVDs (DMVD) for the second CP; decoding a DMVD for the third CP; deriving a first motion vector (MV) for the first CP based on the first MVP and the first MVD; deriving a second MV for the second CP based on the second MVP and the DMVD for the second CP; deriving a third MV for the third CP based on the third MVP and the DMVD for the third CP; generating prediction samples for the current block based on the first MV, the second MV, and the third MV; and generating reconstructed samples based on the prediction samples for the current block, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, wherein the DMVD for the third CP is for a difference between a third MVD for the third CP and the first MVD, wherein the deriving the second MV for the second CP comprises: deriving the second MVD for the second CP based on the first MVD and the DMVD for the second CP; and deriving the second MV for the second CP based on the second MVP and the second MVD which is derived based on the DMVD for the second CP, and wherein the deriving the third MV for the third CP comprises: deriving the third MVD for the third CP based on the first MVD and the DMVD for the third CP; and deriving the third MV for the third CP based on the third MVP and the third MVD which is derived based on the DMVD for the third CP.
8. An image encoding method performed by an encoding apparatus, the method comprising: deriving a first motion vector predictor (MVP) for a first control point (CP) and a second MVP for a second CP of a current block based on neighboring blocks of the current block, wherein the first CP is located at a top-left position of the current block and the second CP is located at a top-right position of the current block; deriving a first motion vector difference (MVD) for the first CP; deriving a difference of two MVDs (DMVD) for the second CP; and encoding image information including information on the first MVD and information on the DMVD for the second CP to output a bitstream, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, and wherein the deriving the DMVD for the second CP comprises: deriving the second MVD for the second CP based on the second MV for the second CP and the second MVP for the second CP; and deriving the DMVD for the second CP based on the second MVD and the first MVD.
23. An image encoding method performed by an encoding apparatus, the method comprising: deriving a first motion vector predictor (MVP) for a first control point (CP), a second MVP for a second CP, and a third MVP for a third CP of a current block based on neighboring blocks of the current block, wherein the first CP is located at a top-left position of the current block, the second CP is located at a top-right position of the current block, and the third CP is located at a bottom-left position of the current block; deriving a first motion vector difference (MVD) for the first CP; deriving a difference of two MVDs (DMVD) for the second CP; deriving a DMVD for the third CP; and encoding image information including information on the first MVD, information on the DMVD for the second CP, and information on the DMVD for the third CP to output a bitstream, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, wherein the DMVD for the third CP is for a difference between a third MVD for the third CP and the first MVD, wherein the deriving the DMVD for the second CP comprises: deriving the second MVD for the second CP based on a second MV for the second CP and the second MVP for the second CP; and deriving the DMVD for the second CP based on the second MVD and the first MVD, wherein the deriving the DMVD for the third CP comprises: deriving the third MVD for the third CP based on a third MV for the third CP and the third MVP for the third CP; and deriving the DMVD for the third CP based on the third MVD and the first MVD.
11. A non-transitory computer readable storage medium storing encoded information causing a decoding apparatus to perform an inter prediction method, the method comprising: deriving a first motion vector predictor (MVP) for a first control point (CP) and a second MVP for a second CP of a current block based on neighboring blocks of the current block, wherein the first CP is located at a top-left position of the current block and the second CP is located at a top-right position of the current block; decoding a first motion vector difference (MVD) for the first CP; decoding a difference of two MVDs (DMVD) for the second CP; deriving a first motion vector (MV) for the first CP based on the first MVP and the first MVD; deriving a second MV for the second CP based on the second MVP and the DMVD for the second CP; and generating a predicted block for the current block based on the first MV and the second MV, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, and wherein the deriving the second MV for the second CP comprises: deriving the second MVD for the second CP based on the first MVD and the DMVD for the second CP; and deriving the second MV for the second CP based on the second MVP and the second MVD which is derived based on the DMVD for the second CP.
30. A non-transitory computer readable storage medium storing a bitstream generated by a method, the method comprising: deriving a first motion vector predictor (MVP) for a first control point (CP), a second MVP for a second CP, and a third MVP for a third CP of a current block based on neighboring blocks of the current block, wherein the first CP is located at a top-left position of the current block, the second CP is located at a top-right position of the current block, and the third CP is located at a bottom-left position of the current block; deriving a first motion vector difference (MVD) for the first CP; deriving a difference of two MVDs (DMVD) for the second CP; deriving a DMVD for the third CP; and encoding image information including information on the first MVD, information on the DMVD for the second CP, and information on the DMVD for the third CP to output a bitstream, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, wherein the DMVD for the third CP is for a difference between a third MVD for the third CP and the first MVD, wherein the deriving the DMVD for the second CP comprises: deriving the second MVD for the second CP based on a second MV for the second CP and the second MVP for the second CP; and deriving the DMVD for the second CP based on the second MVD and the first MVD, wherein the deriving the DMVD for the third CP comprises: deriving the third MVD for the third CP based on a third MV for the third CP and the third MVP for the third CP; and deriving the DMVD for the third CP based on the third MVD and the first MVD.


Allowable Subject Matter
The prior art of record in particular, Son et al. US 2018/0220149 A1 in view of Lee et al. US 2019/0089974 A1 does not disclose, with respect to claim 16, deriving a first motion vector (MV) for the first CP based on the first MVP and the first MVD; deriving a second MV for the second CP based on the second MVP and the DMVD for the second CP; deriving a third MV for the third CP based on the third MVP and the DMVD for the third CP; generating prediction samples for the current block based on the first MV, the second MV, and the third MV; and generating reconstructed samples based on the prediction samples for the current block, wherein the DMVD for the second CP is for a difference between a second MVD for the second CP and the first MVD, wherein the DMVD for the third CP is for a difference between a third MVD for the third CP and the first MVD, wherein the deriving the second MV for the second CP comprises: deriving the second MVD for the second CP based on the first MVD and the DMVD for the second CP; and deriving the second MV for the second CP based on the second MVP and the second MVD which is derived based on the DMVD for the second CP, and wherein the deriving the third MV for the third CP comprises: deriving the third MVD for the third CP based on the first MVD and the DMVD for the third CP; and deriving the third MV for the third CP based on the third MVP and the third MVD which is derived based on the DMVD for the third CP as claimed.  

Rather, Son et al. discloses deriving control points (CPs) for a current block (300). Motion vectors for the CPs are acquired. A sample-unit motion vector in the current block is derived based on the acquired motion vectors. A prediction sample for the current block is derived based on the sample-unit motion vector. A restoration sample is generated based on the prediction sample, where coordinates of a bottom-right sample position of the current block are detected, and height and breadth of the current block are determined. The motion vector is drawn based on a left side peripheral block. 

 Similarly, Lee et al. discloses the method involves receiving information on a motion vector difference (MVD) in units of integer samples (S700). A first motion vector predictor (MVP) is derived (S710) in units of fraction samples. A second MVP is derived (S720) in units of integer samples based on the first MVP. A first MV is determined (S730) in units of integer samples for a current block based on the second MVP and the MVD. A second MV is determined (S740) in units of fraction samples for the block based on the first MVP and the first MV. A prediction sample for the block is generated (S760) based on the second MV.
The same reasoning applies to claim 17-30 mutatis mutandis. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485